705 S.E.2d 390 (2011)
In the Matter of J.H.K. and J.D.K.
No. 369PA10-1.
Supreme Court of North Carolina.
January 21, 2011.
Deana K. Fleming, for J.H.K. et al.
Janet K. Ledbetter, Hillsborough, for Kepley, Jonathan Mark.
Mercedes O. Chut, Greensboro, for Guilford County D.S.S.
Margaret Rowlett, Greensboro, for J.H.K. et al.
Cathy Moore, Assistant County Attorney, for N.C. Association of Social Services Attorneys.
Jamie Hamlett, for N.C. Association of Social Services Attorneys.
Kathleen A. Widelski, Senior Associate Attorney, For N.C. Association of Social Services Attorneys.
Staples Hughes, Appellate Defender, for Kepley, Jonathan Mark.
Leslie C. Rawls, Charlotte, for Kepley, Jonathan Mark.
The following order has been entered on the motion filed on the 19th of January 2011 *391 by Guradian Ad Litem to Amend Record on Appeal:
"Motion Allowed by order of the Court in conference this the 21st of January 2011."